UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-179130 ZOSANO, INC. (Exact name of registrant as specified in its charter) Delaware 46-0525801 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 34790 Ardentech Court Fremont, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (510) 745-1200 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Title of each class Name of each exchange on which registered None None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesxNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to and post such files). Yes oNo x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesxNo o Aggregate market value of the voting stock held by non-affiliates: $213,780 as of June 30, 2013, based on the reported sales price of such stock of $140. The voting stock held by non-affiliates on that date consisted of 1,527 shares of common stock. Applicable Only to Registrants Involved in Bankruptcy Proceedings During the Preceding Five Years: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso No o Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of March 12, 2014, there were 10,027,000 shares of common stock, par value $0.0001, issued and outstanding. Documents Incorporated by Reference List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). None. Zosano, Inc. TABLE OF CONTENTS PART I ITEM 1 – BUSINESS 3 ITEM 1A – RISK FACTORS 7 ITEM 1B – UNRESOLVED STAFF COMMENTS 7 ITEM 2 – PROPERTIES 7 ITEM 3 – LEGAL PROCEEDINGS 8 ITEM 4 – MINE SAFETY DISCLOSURES 8 PART II ITEM 5 – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6 – SELECTED FINANCIAL DATA 11 ITEM 7 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 11 ITEM 7A – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 8 – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 16 ITEM 9 – CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 17 ITEM 9A – CONTROLS AND PROCEDURES 17 ITEM 9B – OTHER INFORMATION 19 PART III ITEM 10 – DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNACE 20 ITEM 11 – EXECUTIVE COMPENSATION 25 ITEM 12 – SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 26 ITEM 13 – CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 27 ITEM 14 – PRINCIPAL ACCOUNTING FEES AND SERVICES 29 PART IV ITEM 15 – EXHIBITS, FINANCIAL STATEMENT SCHEDULES 30 2 PART I Explanatory Note This Annual Report on Form 10-K contains forward-looking statements. These statements may relate to, but are not limited to, expectations of potential target businesses and future operating results or financial performance, as well as assumptions relating to the foregoing. Forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “could,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “intend,” “potential,” “might,” “would,” “continue” or the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. There may be events in the future that we are not able to accurately predict or control and that may cause our actual results to differ materially from the expectations we describe in our forward-looking statements. Except as required by applicable law, including the securities laws of the United States and the rules and regulations of the SEC, we do not plan to publicly update or revise any forward-looking statements contained in this Annual Report on Form 10-K after we file it, whether as a result of any new information, future events or otherwise. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as otherwise indicated, all share and per share information referenced in this report has been adjusted to reflect the 1-for-200 reverse split with respect to our common stock effected on October 21, 2013. As used herein, except as otherwise indicated by context, references to “we,”, “us,” “our,” or the “Company” refer to Zosano, Inc. ITEM 1 – BUSINESS Corporate History We were incorporated on September 14, 2011 in Delaware as “Eco Planet Corp.” Until October 31, 2013, our business plan was to offer on-line, bundles of products (“kits”) by theme for home and small business owners: Energy-Efficiency, Renewable Energy, Water Conservation, Green Cleaning and Green Office. We had planned for the products comprising the kits, as well as the kits themselves, to be relatively small, inexpensive and simple to install, and to include items such as LED light bulbs, faucet/showerhead aerators, electricity monitors and water tank insulation blankets. On October 21, 2013, we effected a 1-for-200 reverse stock split of our common stock, $0.0001 par value per share (the “Common Stock”), and changed our name to “Zosano, Inc.” On October 31, 2013, we entered into a Stock Purchase Agreement with ZP Holdings, Inc. (the “Purchase Agreement”) pursuant to which we issued and sold 10,016,973 shares of Common Stock (the “Shares”) to ZP Holdings, Inc. As a result of our issuance and sale of the Shares to ZP Holdings, Inc., a change in control of the Company occurred and ZP Holdings, Inc. became the owner of 99.9% of our outstanding Common Stock. However, as a result of the change in control on October 31, 2013, we appointed new officers and directors and have a new business plan. Our current business plan is to seek to identify a privately held operating company desiring to become a publicly held company by merging with us through a reverse merger or acquisition. We are a shell company as defined in Rule 12b-2 promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”) and a development stage company. As a shell company, we have no operations and assets. Although we have no operations and assets, we believe our current reporting status under the Exchange Act, as well as our stockholder base, make us an attractive merger or acquisition candidate to a privately held company seeking to become publicly quoted. Our principal office is located at 34790 Ardentech Court, Fremont, California 94555 and our telephone number is (510) 745-1200. 3 Business Overview As noted above, on October 31, 2013, we underwent a change of control and implemented a new business plan, which is to seek to identify a privately held operating company desiring to become a publicly held company by merging with us through a reverse merger or acquisition. As noted in our prior Exchange Act filings with the Commission, prior to October 31, 2013, our business plan was to offer on-line, bundles of products (“kits”) by theme for home and small business owners: Energy-Efficiency, Renewable Energy, Water Conservation, Green Cleaning and Green Office, but as of October 31, 2013, we had not yet fully implemented our business plan with respect to kits; but we had secured the web domain www.eco-p.org, and had negotiated with several potential product suppliers. We had also conducted market, legal and regulatory research regarding the sale of green products via web marketing in our target market. Since we never fully implemented our business plan, our business plan changed prior to December 31, 2013, and the disclosure related to our prior business plan did not change substantially since our last Annual Report on Form 10-K for the year ended December 31, 2012, this filing will concentrate on our business as of December 31, 2013, which is still our current business plan. Our current business plan is to identify a privately held operating company, which is profitable or, in management’s view, has growth potential, irrespective of the industry in which it is engaged, desiring to become a publicly held company with access to U.S. capital markets by merging with us through a reverse merger or acquisition. However, we do not intend to combine with a company which may be deemed to be an investment company subject to the Investment Company Act of 1940. Private companies wishing to have their securities publicly quoted may seek to merge or effect another form of business combination with a shell company with a significant stockholder base. As a result of the merger or other business combination, the stockholders of the private company would hold a majority of the issued and outstanding shares of the shell company, which will likely cause substantially dilution to our current shareholder base. Typically, the directors and officers of the private company become the directors and officers of the shell company. Often the name of the private company becomes the name of the shell company. We have no capital and must depend on ZP Holdings, Inc., the holder of 99.9% of our outstanding voting securities, to provide us with the necessary funds to implement our business plan. At the present time, we are evaluating business opportunities that we may pursue, but we have we not reached any definitive agreement or understanding with any person concerning a merger or other business combination. Vikram Lamba and Christopher Krueger, our two officers, will be primarily responsible for investigating business combination opportunities. However, we believe that business opportunities may also come to our attention from various sources, including ZP Holdings, Inc., professional advisors such as attorneys and accountants, securities broker-dealers, venture capitalists, members of the financial community, and others who may present unsolicited proposals. We have no plan, understanding, agreements, or commitments with any individual for such person to act as a finder of opportunities for us. 4 We can give no assurances that we will be successful in finding or acquiring a desirable business opportunity, given the limited funds that are expected to be available to us for implementation of our business plan. Furthermore, we can give no assurances that any business combination, if one occurs, will be on terms that are favorable to us or our current stockholders. We do not propose to restrict our search for a business combination candidate to any particular geographical area or industry, and, therefore, we are unable to predict the nature of our future business operations. Our management’s discretion in the selection of business opportunities is unrestricted, subject to the availability of such opportunities, economic conditions and other factors. Any entity which has an interest in being acquired by, or merging into us, is expected to be an entity that desires to become a public company and establish a public trading market for its securities. In connection with such a merger or acquisition, it is anticipated that an amount of common stock constituting control of us would be issued by us. We do not foresee that we will enter into a merger or acquisition transaction with any business with which ZP Holdings, Inc. is currently affiliated. Investigation and Selection of Business Opportunities Certain types of business acquisition transactions may be completed without requiring us to first submit the transaction to our stockholders for their approval. If the proposed transaction is structured in such a fashion our stockholders (other than ZP Holdings, Inc., our majority stockholder) will not be provided with financial or other information relating to the candidate prior to the completion of the transaction. If the structure of a proposed business combination or business acquisition transaction requires the approval of our stockholders, and we are a company required to file reports under the Exchange Act, then we will be required to provide our stockholders with information as applicable under Regulations 14A and 14C under the Exchange Act. Currently, however, we are not required to file reports under the Exchange Act. The analysis of business opportunities will be undertaken by or under the supervision of Vikram Lamba, our Chief Executive Officer and President, and Christopher Krueger, our Chief Business Officer. In analyzing potential merger candidates, our management will consider, among other things, the following factors: · potential for future earnings and appreciation of value of securities; · perception of how any particular business opportunity will be received by the investment community and by our stockholders; 5 · ability, following the business combination, to qualify securities for listing on a national securities exchange; · historical results of operation; · liquidity and availability of capital resources; · competitive position as compared to other companies of similar size and experience within the industry segment as well as within the industry as a whole; · strength and diversity of existing management or management prospects that are scheduled for recruitment; · amount of debt and contingent liabilities; and · the products and/or services and marketing concepts of the target company. There is no single factor that will be controlling in the selection of a business opportunity. Our management will attempt to analyze all factors appropriate to each opportunity and make a determination based upon reasonable investigative measures and available data. Potentially available business opportunities may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. Because of our limited capital available for investigation and our dependence on two people, Vikram Lamba and Christopher Krueger, we may not discover or adequately evaluate adverse facts about the business opportunity to be acquired. We are unable to predict when we may consummate a business transaction. We expect to analyze specific proposals and select a business opportunity in the near future. Prior to making a decision to participate in a business transaction, we will generally request that we be provided with written materials regarding the business opportunity containing as much relevant information as possible, including, but not limited to, a description of products, services and company history; management resumes; financial information; available projections, with related assumptions upon which they are based; an explanation of proprietary products and services; evidence of existing patents, trademarks, or service marks, or rights thereto; present and proposed forms of compensation to management; a description of transactions between such company and its affiliates during the relevant periods; a description of present and required facilities; an analysis of risks and competitive conditions; a financial plan of operation and estimated capital requirements; audited financial statements, or if audited financial statements are not available, unaudited financial statements, together with reasonable assurance that audited financial statements would be able to be produced in order to file a Current Report on Form 8-K to be filed with the Securities and Exchange Commission (“SEC”) upon consummation of the business combination. We believe that various types of potential candidates might find a business combination with us to be attractive. These include candidates desiring to create a public market for their securities in order to enhance liquidity for current stockholders, candidates which have long-term plans for raising capital through public sale of securities and believe that the prior existence of a public market for their securities would be beneficial, and candidates which plan to acquire additional assets through issuance of securities rather than for cash and believe that the development of a public market for their securities will be of assistance in that process. Companies which have a need for an immediate cash infusion are not likely to find a potential business combination with us to be a prudent business transaction alternative. 6 Employees Currently we do not have any full-time employees and we rely exclusively on our two executive officers. Our management expects to use consultants, attorneys and accountants as necessary, and does not anticipate a need to engage any full-time employees so long as we are seeking and evaluating business opportunities. The need for employees and their availability will be addressed in connection with the decision whether or not to acquire or participate in specific business opportunities. Available Information Historically we have filed periodic reports under the Exchange Act. Our Quarterly Reports, Annual Reports, and other filings can be obtained from the SEC’s Public Reference Room at treet, NE., Washington, DC 20549, on official business days during the hours of 10 a.m. to 3 p.m. You may also obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission at http://www.sec.gov. ITEM 1A – RISK FACTORS. As a smaller reporting company this Item is not applicable to us. ITEM 1B – UNRESOLVED STAFF COMMENTS As a smaller reporting company this Item is not applicable to us. ITEM 2 – PROPERTIES Currently we maintain a mailing address at 34790 Ardentech Court, Fremont, California 94555, and our telephone number at this address is (510) 745-1200. Other than this mailing address, we do not maintain any other office facilities, and do not anticipate the need for maintaining any office facilities at any time in the foreseeable future. We do not pay any rent or other fees for the use of the mailing address, as this office is used virtually full-time by our majority stockholder, ZP Holdings, Inc. Our management does not believe we will establish a separate office until we have completed a business acquisition transaction, but it is not possible to predict what arrangements will actually be made with respect to future office facilities. 7 ITEM 3 – LEGAL PROCEEDINGS We are not a party to or otherwise involved in any legal proceedings. In the ordinary course of business, we may from time to time be involved in various pending or threatened legal actions. The litigation process is inherently uncertain and it is possible that the resolution of such matters might have a material adverse effect upon our financial condition and/or results of operations. However, in the opinion of our management, other than as set forth herein, matters currently pending or threatened against us are not expected to have a material adverse effect on our financial position or results of operations. ITEM 4 – MINE SAFETY DISCLOSURES There is no information required to be disclosed under this Item. 8 PART II ITEM 5 – MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is quoted for trading on the OTC Bulletin Board and OTC Markets, OTCQB tier of OTC Link ATS, and has been quoted since July 10, 2012. Our current trading symbol is “ZOSN.” Since our stock has been quoted there have been a limited number of trades of our common stock. To date, 1,000 shares of our common stock traded during the quarter ended September 30, 2012, 500 of which traded at $0.25 per share and 500 of which traded at $0.70 per share, and 500 shares of our common stock traded during the quarter ended September 30, 2013 at $0.70 per share. The foregoing numbers of shares of common Stock and corresponding prices have not been adjusted to reflect the 1-for-200 reverse split of our common stock effective October 21, 2013. The table below reflects stock price amounts adjusted to reflect the split. The following table sets forth the high and low bid information for each quarter within the fiscal years ended December 31, 2013 and December 31, 2012, as best estimated by the company, adjusted to reflect the 1-for-200 reverse stock split of our common stock effective October 21, 2013. The information reflects prices between dealers, and does not include retail markup, markdown, or commission, and may not represent actual transactions. Fiscal Year Ended Bid Prices December 31, Period High Low First Quarter $
